Citation Nr: 1105464	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disability, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for a heart disability, to 
include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to January 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and May 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  These claims were remanded by the Board in 
August 2009.

The Veteran filed a claim for entitlement to service connection 
for a mental disorder in June 2004.  He had previously filed a 
claim of entitlement to service connection for a psychiatric 
disorder in November 1985 (denied in a May 1987 rating decision 
and in a September 1987 Board decision) and a claim of 
entitlement to service connection for PTSD in August 2001 (denied 
in a September 2002 rating decision).  The Board is obligated to 
construe a claim for an acquired psychiatric disorder liberally.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As the Veteran has previously filed claims for both a psychiatric 
disorder and PTSD, and because the current claim encompasses a 
psychiatric disorder and PTSD, the Board will refer to the 
September 2002 rating decision which denied entitlement to 
service connection for PTSD as the last final denial for the 
psychiatric claim.  

The claims for service connection for a psychiatric disorder and 
for a heart disorder are Remanded to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
denied by a September 2002 rating decision.  The Veteran did not 
appeal the denial.  A claim to reopen was received in June 2004.

2.  The evidence received since the September 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  

3.  A claim of entitlement to service connection for a heart 
disability was denied by a September 1987 Board decision.  A 
claim to reopen was received in June 2004.

4.  The evidence received since the September 1987 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for a 
heart disability.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric disorder has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a heart disability has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a claim of entitlement to service 
connection for PTSD in August 2001.  The claim was denied by the 
RO in September 2002.  The Veteran did not initiate an appeal and 
that rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  The Veteran submitted a 
claim for a heart disability (claimed as chest pains) in November 
1985.  The claim was denied by the RO in March 1986.  The Veteran 
perfected an appeal and the Board denied the claim in September 
1987.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1104 (2010).  As a result, service connection for an acquired 
psychiatric disorder and a heart disability may now be considered 
on the merits only if new and material evidence has been received 
since the time of the prior final adjudications.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 
Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of 
the last final disallowance of the claim.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

Where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition, service 
connection can be established.  That evidence must be competent 
medical evidence unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to pertinent symptomatology experienced since 
service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Acquired Psychiatric Disorder

The Veteran submitted a claim of entitlement to service 
connection for PTSD in August 2001.  The claim was denied by the 
RO in September 2002.  The evidence of record at the time of the 
September 2002 rating decision consisted of the Veteran's service 
medical records; lay statements from the Veteran; VA examination 
reports dated in December 1985, January 1986, and April 1987; a 
VA physical examination record dated in May 1986; and VA medical 
records.  The basis of the denial was that there was no evidence 
to demonstrate that the Veteran suffered from PTSD.  
Incidentally, the basis of the September 1987 Board denial was 
also a lack of evidence indicating that the Veteran had a 
diagnosed chronic psychiatric disability.  

The Veteran submitted a claim to reopen his claim of service 
connection for a psychiatric disorder in June 2004.  Evidence 
received since the September 2002 rating decision consists of 
additional VA and private treatment reports; VA examination 
reports dated in July 2004, November 2006, and December 2006; and 
lay statements from the Veteran.    

Because the evidence received since September 2002 rating 
decision was not previously of record, and because it addresses 
specifically the issue before the Board, the Board finds that the 
newly received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156 (2010).  The Board 
determined in 1987 that there was no diagnosed chronic 
psychiatric disability and the RO determined in 2002 that there 
was no diagnosis of PTSD.  Since the prior denial, the Veteran 
has submitted treatment records which show that he has been 
diagnosed with generalized anxiety disorder, depressive disorder, 
and depression.  Consequently, the Board concludes that the 
evidence is neither cumulative nor redundant, and that it raises 
a reasonable possibility of substantiating the claim because it 
tends to substantiate one element of the claim, the presence of a 
current psychiatric disability.  Thus, as new and material 
evidence has been received, the claim is reopened. 

Heart Disorder

The Veteran submitted a claim of entitlement to service 
connection for a heart disability (claimed as chest pains) in 
November 1985.  The claim was denied by the RO in May 1987.  The 
Veteran perfected an appeal and the Board denied the claim in 
September 1987.  The evidence of record at the time of the 
September 1987 Board decision consisted of the Veteran's service 
medical records; VA examination reports dated in December 1985, 
January 1986, and April 1987; and a VA physical examination 
record dated in May 1986.  The basis of the September 1987 Board 
denial was also a lack of evidence indicating that the Veteran 
had a diagnosed chronic heart disability.  

The Veteran submitted a claim to reopen his claim of service 
connection for a heart disability in June 2004.  Evidence 
received since the September 1987 Board decision consists of VA 
and private treatment reports; VA examination reports dated in 
July 2004, November 2006, and December 2006; and lay statements 
from the Veteran.    

Because the evidence received since the September 1987 Board 
decision was not previously of record, and because it addresses 
specifically the issue before the Board, the Board finds that the 
newly received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156 (2010).  The Board 
determined in 1987 that there was no diagnosed chronic disability 
manifested by chest pain.  Since the prior denial, the Veteran 
has submitted treatment records which show that he has been 
diagnosed with ischemia.  Consequently, the Board concludes that 
the evidence is neither cumulative nor redundant, and that it 
raises a reasonable possibility of substantiating the claim 
because it substantiates one element of the claim, the presence 
of a current disability.  Thus, as new and material evidence has 
been received, the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric disorder.  To that 
extent only, the claim is allowed.

New and material evidence has been received to reopen a claim for 
service connection for a heart disability.  To that extent only, 
the claim is allowed.


REMAND

The above Board decision reopened claims for service connection 
for a psychiatric disability and for a heart disability.  
However, those claims have not been considered on the merits by 
the RO.  To avoid prejudice to the Veteran, the RO must consider 
those claims on the merits prior to Board adjudication.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

The criteria regarding entitlement to service connection for 
posttraumatic stress disorder were amended recently to provide 
that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Fear of hostile 
military or terrorist activity means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010); 
38 C.F.R. § 3.304(f)(3) (July 13, 2010).

In addition, the applicable law also provides that a Veteran who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116 (West 2002).  Applicable 
regulations further provide, that if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. §3.309(e) (2010).  On August 31, 2010, VA published a 
final rule amending 38 C.F.R. § 3.309(e) to add hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of diseases associated 
with exposure to certain herbicide agents.  75 Fed. Reg. 53202 
(August 31, 2010).

The Veteran's service separation forms show that during his naval 
service he was awarded the Armed Forces Expeditionary Medal 
(Vietnam).  However, it is unclear whether the Veteran qualifies 
for the presumption of service connection, because the record 
does not contain sufficient evidence to determine whether he had 
service in the Republic of Vietnam, or whether his service in the 
waters offshore involved duty in or visitation in the Republic of 
Vietnam such that the Veteran would qualify for presumptive 
service connection.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  A 
veteran must actually set foot within the land borders of 
Vietnam, to include the contiguous waterways, in order to be 
entitled to the statutory presumptions for disabilities claimed 
as a result of exposure to herbicides.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  The 
psychiatric records reference tours in Vietnam.  Therefore, 
further development, to include obtaining the Veteran's service 
personnel records, should be conducted on remand.

Accordingly, this case is REMANDED for the following:

1.  Obtain the Veteran's service personnel 
records and determine whether or not he 
served in the Republic of Vietnam during 
his service or whether his service in the 
waters offshore involved duty in or 
visitation in the Republic of Vietnam.

2.  Schedule the veteran for a VA 
examination to with a VA psychologist or 
psychiatrist.  The examiner should review 
the claims file and should note that review 
in the examination report.  Specifically 
the examiner should provide the following 
information:

a)  Diagnose all psychiatric 
disabilities and provide a full 
multiaxial diagnosis pursuant to DSM-
IV.  Please state whether or not each 
criterion for a diagnosis of PTSD is 
met.

b)  Is it at least as likely as not 
(50 percent probably or greater) than 
any diagnosed psychiatric disability 
was incurred during the Veteran's 
service or is proximately due to or 
the result of any disease, or injury 
incurred in or aggravated by service?

c)  If a diagnosis of PTSD is 
considered appropriate, is it due to a 
verified stressor during the Veteran's 
service or due to a stressor claimed 
by a veteran that is related to the 
Veteran's fear of hostile military or 
terrorist activity?  Fear of hostile 
military or terrorist activity means 
that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.  

3.  After the Veteran has been afforded VA 
psychiatric examination, adjudicate the 
claim for service connection for an 
acquired psychiatric disorder.

4.  After the adjudication of the claim for 
a psychiatric disorder is completed, 
schedule the veteran for a VA examination 
to determine whether the Veteran has a 
heart disorder that is etiologically 
related to his military service.  Provide 
the examiner who is to conduct the 
cardiovascular examination with a list of 
each service-connected disability, to 
include any psychiatric disorder for which 
service connection is granted.  

The examiner who conducts the 
cardiovascular examination should review 
the claims file and should note that review 
in the examination report.  The examiner 
should provide the following information:

a)  Assign a diagnosis for each 
manifested heart disorder.  Does any 
diagnosis constitute ischemic heart 
disease?

b)  Is it at least as likely as not 
(50 percent probability or greater) 
than any heart disease was incurred in 
or aggravated by service?

c)  Is it at least as likely as not 
(50 percent probability or greater) 
than any heart disease is proximately 
due to or the result of any disease or 
injury incurred in or aggravated by 
service, to include as secondary to a 
psychiatric disorder?

4.  Then, readjudicate the issues on 
appeal.  If any decision is adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


